IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
TERRANCE K. JACKSON,
                                       NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                      FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
v.
                                       CASE NO. 1D15-2990
STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed June 28, 2016.

Prohibition – Original Jurisdiction.

Terrance K. Jackson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition is DENIED without prejudice to Petitioner's ability to raise at

trial the defense presented here. See Mederos v. State, 102 So. 3d 7, 11 (Fla. 1st

DCA 2012).

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.